Citation Nr: 1110953	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether vacatur of that part of an October 30, 2009 decision of the Board of Veterans' Appeals (Board) that denied service connection for a skin disorder is warranted.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2005.

This case comes to the Board on appeal from a February 2006 decision by the RO in Waco, Texas.  A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

In an October 2009 decision and remand, the Board denied service connection for a right ankle disability, a right hip disability, and a skin disorder, and remanded the issues of service connection for a back disability, a right wrist disability, and an acquired psychiatric disorder for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.   Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a skin disorder and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 30, 2009, the Board issued a decision that denied entitlement to service connection for a skin disorder.

2.  Evidence pertinent to the appeal for service connection for a skin disorder decided in the October 30, 2009 Board decision was in VA's constructive possession at the time of the October 2009 decision but was received at the Board after issuance of the October 2009 decision.

3.  Affording the Veteran the benefit of the doubt, right wrist tendonitis is causally or etiologically related to active service.

4.  The Veteran does not have an acquired psychiatric disorder that had its onset during active duty or that is otherwise related to his service.


CONCLUSIONS OF LAW

1.  The criteria for vacating that part of the Board's October 30, 2009 decision that denied service connection for a skin disorder, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  Right wrist tendonitis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2005.  A May 2006 letter provided him with the rating criteria and effective date provisions that are pertinent to his claim, and substantially compliant notice was provided in a November 2009 letter.  The claims were readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Vacatur

On October 30, 2009, the Board issued a decision that, in part, denied service connection for a skin disorder.

In November 2010, the AMC obtained relevant VA treatment records dated in 2007 and 2008, which are pertinent to the appeal for service connection for a skin disorder that was decided in the October 30, 2009 decision.  These records were not contained in the claims file at the time of the October 2009 Board decision.   The VA outpatient treatment records are dated prior to the date on which the Board issued its decision, and VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  The Board's October 2009 decision was not based on consideration of all the available evidence.  In order to ensure due process, the Board has decided to vacate that part of its October 2009 decision that denied service connection for a skin disorder.

Under 38 U.S.C.A. § 7252, only a final decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims (Court). This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above are considered de novo in the remand below.

Right Wrist Disability 

The Veteran contends that he incurred a right wrist disability in service.

Service treatment records show that on entrance medical examination in May 2002, the Veteran's upper extremities were clinically normal.

In October 2002, the Veteran complained of right wrist pain for two days.  He said the pain started after digging a foxhole.  On examination, there was no crepitation, no distal vascular or neurological loss, and there was full range of motion.  The diagnostic impression was probable tendonitis.  He was referred to an occupational therapist.  An October 2002 occupational therapy note indicates that the Veteran complained of radial wrist/forearm pain that had improved somewhat but he had secondary edema the previous day.  He reported that he had pain in his wrist/forearm in the past that resolved without treatment.  After an examination, the diagnosis was right wrist/forearm overuse.  He was given a splint to wear during activities.  The examiner indicated that no follow-up was needed unless the symptoms continued.

On separation medical examination in June 2005, the Veteran's upper extremities were clinically normal.  In a June 2005 Report of Medical History, the Veteran gave a history of a painful shoulder, elbow or wrist.  The Veteran reported that he had occasional right wrist pain from overuse.  The examiner noted that there was one instance in basic training, and the condition could be provoked with prolonged keyboard use.  There were no limitations to activity.  The reviewing examiner noted that the Veteran reported that he had a swollen wrist after digging a foxhole, and was treated in October 2002, but the pain remained.

In his original claim for service connection in April 2005, the Veteran reported right wrist pain.

On VA general medical examination in December 2005, the Veteran reported that during basic training in October 2002, he experienced swelling and pain in the right wrist after digging a foxhole.  He complained of recurrent right wrist pain, with episodes of flare-ups.  He also reported recurrent swelling episodes.  He said he used a right wrist brace 3 times per week.  On examination of the right wrist, there was no swelling or erythema, and no tenderness.  An X-ray study of the right wrist was normal.  The diagnosis was right wrist tendinitis, resolved.

In an April 2006 notice of disagreement, the Veteran reported numbness in his right hand.  He asserted that the muscles in his wrist were probably permanently damaged when he dug a foxhole.  He said his pain was chronic and hindered his activities of bathing, lifting things, and doing his schoolwork.

A September 2006 private medical record from K.J.S., MD, reflects that the Veteran was seen for back and right wrist pain.  The Veteran complained of right wrist pain that began after digging a foxhole.  He said there was no significant trauma or injury.  He said the right wrist pain continued to bother him on use.  On examination, his right shoulder was higher than the left with more dominant musculature on the right.  He had some pain with wrist flexion on the ulnar aspect.  The diagnostic impression was that the Veteran had a three-year history of continued repetitive trauma to his right upper extremity involving a muscle strain of the right rhomboid and trapezius, and a right flexor carpi ulnaris and wrist flexor extensor muscle tendinitis and muscle strain.  Physical therapy was planned.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in December 2009, during which the examiner noted that the claims file was reviewed.  The Veteran reported that he had pain in his wrist after digging holes in basic training.  He said he was seen in the clinic, diagnosed with traumatic tendonitis, and given a brace.  He reported that the condition was intermittent with remissions.  He complained of stiffness and severe flare-ups that occurred weekly and lasted for three to seven days.  The flare-ups were precipitated by lifting and typing.  On examination, there was tenderness and guarding of movement.  An X-ray study showed essentially normal bilateral wrists, with no specific bone or joint abnormalities.  The diagnosis was "right wrist tendonitis resolve."  The problem associated with the diagnosis was a right wrist condition.  The examiner stated that she reviewed the claims file but did not review private medical records.  She noted that the Veteran was previously diagnosed with tendonitis, but that on the current physical examination and X-ray study there was no condition found "(reoslve [sic] the tendonitis)" and no limitation of motion.  She opined that the wrist condition was not caused or a result of the wrist condition in service.

It does not appear that the 2009 VA examiner reviewed the Veteran's September 2006 private medical record from Dr. S., in which he diagnosed right flexor carpi ulnaris and wrist flexor extensor muscle tendinitis and muscle strain.  Moreover, her medical opinion is contradictory, in that she stated that the Veteran has a wrist condition that is not related to the wrist condition in service, and also indicated that there was no condition found because there was no limitation of right wrist motion.

The Veteran has asserted that he incurred a right wrist disability during his period of active service, and he believes the disability is a muscle disability.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  The Veteran has credibly and consistently reported chronic intermittent right wrist pain, with flare-ups triggered by overuse, ever since the original injury in 2002.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the service treatment records from the Veteran's military service clearly show that he injured his right wrist during basic training after digging a foxhole, and was diagnosed with right wrist tendonitis and right wrist/forearm overuse in service.  He was diagnosed with right wrist tendinitis in service, and on separation examination, the Veteran continued to complain of occasional right wrist pain, although his upper extremities were listed as normal on clinical examination.  On VA examination in December 2005, he was diagnosed with resolved right wrist tendinitis, and in September 2006, he was diagnosed with right flexor carpi ulnaris and wrist flexor extensor muscle tendinitis and muscle strain by a private physician.  The December 2009 VA examiner noted current objective tenderness and complaints of pain, and indicated a current wrist condition as well as stating that there is no condition found.

In view of the totality of the evidence, including the service treatment records, the private medical records, the Veteran's current complaints, and the objective findings in the VA examination reports, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the Board finds that the evidence of record is at least in equipoise, and right wrist tendonitis was as likely as not incurred during service.  Consequently, service connection for right wrist tendonitis is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.

Acquired Psychiatric Disorder 

Service treatment records reflect that on entrance medical examination in May 2002, the Veteran's psychiatric system was clinically normal.

An October 2003 treatment note reflects that the Veteran complained of abdominal pain.  The examiner noted that the Veteran had no history of anxiety, and no past diagnosis of generalized anxiety disorder.  After an examination, the diagnosis was irritable bowel syndrome.

On separation medical examination in June 2005, the Veteran's psychiatric system  was clinically normal.  In a June 2005 Report of Medical History, the Veteran reported a history of nervous trouble, and depression or excessive worry.  The reviewing examiner noted that the Veteran complained of nervousness and said he was treated for this complaint.  The examiner also indicated that that the Veteran reported that he had an accelerated heart rate/palpitations with feelings of anxiety.  He said that medication was given but he did not recall the name of the medication.  The examiner noted that no record was found of such treatment.  The Veteran reported that he occasionally worried about his family at home, but no counseling or treatment was sought.  Service treatment records are negative for treatment or diagnosis of a psychiatric disorder.

In his original claim for service connection in April 2005, the Veteran reported nervousness.

On VA general medical examination in December 2005, the Veteran reported that during service in July 2004, when he was relocating to another camp, he started experiencing nervousness manifested by voice shaking and hands sweating.  He said he was given medication for three months with good effect.  Currently, he reported that he experienced sweating in the hands with voice shaking when he was under pressure.  He denied any significant effect in school or with activities of daily living.  He denied having been evaluated for a psychiatric disorder.  After a psychiatric examination, the examiner diagnosed "normal anxiety, manifested by nervousness."

In an April 2006 notice of disagreement, the Veteran said he did not agree with the examiner's statement that he has sweating and a shaky voice when he was put on the spot.  He said he was able to address public gatherings and present papers in class without problem.  He said that at the time of the examination, he was an instructor with a defense contractor preparing soldiers for deployment, and there was definitely a communication problem.

VA outpatient treatment records are negative for treatment or diagnosis of a psychiatric disorder.

Pursuant to the Board's remand, the Veteran was afforded a VA psychiatric examination in December 2009, during which the examiner indicated that the claims file was not available for review.  The Veteran stated that he did not believe he had specifically filed a claim for service connection for a psychiatric disorder.  The Veteran denied combat, and said he mainly had positive duty assignments, with the exception of a tour in Korea that was stressful.  He said he managed his stress and anxiety from this assignment over time and without needing any mental health services.  He said that after service he had obtained a master's degree and was successful in his present job.  He reported that he was married with two children, and his marriage was positive and supportive.  The examiner noted that the Veteran reported that he had never been treated for a mental health problem on either an inpatient or outpatient basis.  After a psychiatric examination, the examiner found that the Veteran does not have a current Axis I diagnosis (i.e., he does not have a current psychiatric disorder).  The examiner opined that no current psychiatric disorder was diagnosed, based on this examination, and that the Veteran did not claim or indicate the presence of any such disorder.

In a December 2009 addendum, the examiner noted that the claims file had been reviewed, and that there were no changes to the findings of the VA examination.

The Veteran has asserted that he incurred a psychiatric disorder during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, here, the Veteran has not reported that he had symptoms of anxiety ever since service, and in fact denied such symptoms on the recent VA examination.  Thus, continuity of psychiatric symptoms since service is neither shown nor alleged.  

As to a causal relationship between any reported symptoms and service, the Veteran is not qualified to diagnose a psychiatric disorder because the question of diagnosis and etiology of any current reported symptoms is not lay-observable and requires medical expertise.

The Board notes that there is no medical evidence in the file that the Veteran currently has a psychiatric disorder.  Although the Veteran has in the past contended that he has a psychiatric disorder, service connection for such is not warranted in the absence of proof of a current disability.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

That part of the Board's October 30, 2009 decision that denied service connection for a skin disorder is hereby vacated.

Service connection for right wrist tendonitis is granted, subject to the laws and regulations governing the disbursement of monetary benefits.

Service connection for an acquired psychiatric disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for a skin disorder and a back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for skin disorder, as noted above, in November 2010, the AMC obtained relevant VA medical records dated from 2006 to 2010, including VA medical records reflecting treatment for a skin disorder in 2007 and 2008.  This additional evidence has not yet been reviewed by the RO as it pertains to the skin disorder claim, and the Veteran has not waived initial RO review of such evidence.  Hence, the appeal must be remanded for the RO to review this evidence.  38 C.F.R. § 20.1304.

Service treatment records reflect that the Veteran was diagnosed with asteototic eczema in February 2005.  In May 2005, he was treated for complaints of a rash of the penis for five days, and reported that he had similar lesions in February 2005, which resolved with hydrocortisone.  On examination, erythematous papules were noted on the penis.  The diagnosis was dermatitis of unknown etiology.  Hydrocortisone was prescribed.  In a June 2005 Report of Medical History, the Veteran reported treatment for rashes over the body.  The reviewing examiner noted that the Veteran had been treated for dermatitis, possible eczema, controllable with hydrocortisone cream.  On separation medical examination in June 2005, the Veteran's skin was clinically normal.

At a December 2005 VA general medical examination, the Veteran complained of rashes all over his body.  On examination, he had mild dry skin involving the right forearm.  There were no active lesions involving the back or legs.  The examiner diagnosed dry skin and eczema, resolved.  VA outpatient treatment records show that in March 2007, the Veteran was diagnosed with rash and pruritis, suggestive of neurodermatitis, and xerosis.  On VA dermatology consult in May 2007, the examiner diagnosed atopic eczema and ichthyosis.  He was seen again by the dermatologist in May 2008, for routine skin checkup and follow-up, and the examiner noted that he had been using fluocinonide cream, desonide and Aquaphor with good result.  There was no active atopic eczema presently, but he had generalized dry skin.

As there is evidence of treatment in service for eczema and dermatitis, and in light of the recent VA treatment for atopic eczema and ichthyosis, the Board finds that a VA skin examination is needed to obtain an opinion as to whether any current skin disorder is related to the symptoms seen in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is aware that some disorders, such as skin rashes, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity).

With respect to the claim for service connection for a back disability (described by the Veteran as muscular pain or strain in the right upper back), the Board finds that the recent VA examination of the back in December 2009 is inadequate, as discussed below.  In its October 2009 remand, the Board requested that a VA orthopedic examination be performed to obtain an opinion as to whether any current back disability is related to the symptoms seen in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

In this regard, the Board notes that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, during service November 2003 and February 2004, the Veteran complained of upper back pain below his right shoulder.  On examination in February 2004, there was tenderness to palpation of the right paraspinus muscle in line with the right scapula.  An X-ray study of the thoracic spine was normal.  The diagnosis was backache.  A February 2004 consult request completed by the same examiner reflects a provisional diagnosis of backache.  The examiner stated that the Veteran had chronic right upper back pain/muscle pain, and referred him for evaluation.  In March 2004, the Veteran complained of back pain, and participated in a back care class.  He was provided with an exercise program.  The diagnosis was lumbago.  On separation medical examination in June 2005, the Veteran's spine was clinically normal, but the Veteran reported that the pain continued.  After service, on VA examination in December 2005, the examiner diagnosed mechanical midback/low back pain.  

In an April 2006 notice of disagreement, the Veteran said his back pain was not primarily in his spine, but rather was in his pectoralis major and/or trapezius muscle.  A May 2006 VA outpatient treatment record reflects that on examination, the right side of the mid back was higher than the left side when he bent over.  A September 2006 private medical record from K.J.S., MD, reflects that he diagnosed the Veteran with right rhomboid and trapezius muscle strain after the Veteran complained of back pain.  Subsequent VA outpatient treatment records reflect treatment for back pain.

In its October 2009 remand instructions, the Board asked the VA examiner to review the claims file before rendering a medical opinion.  The report of the December 2009 VA examination reflects that although the examiner stated that she reviewed the claims file, she also stated that she did not review the Veteran's private medical records.  Hence, all of the remand actions were not completed.  The Board also finds that the December 2009 VA orthopedic medical opinion is incoherent and difficult to understand, with an inadequate rationale.  Therefore, another remand is required to ascertain whether or not any current back disability is related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 4.2; Stegall, supra; Barr, supra; McLendon, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a skin disorder or a back disability since June 2010.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  

2.  Schedule the Veteran for a VA skin examination to determine whether any current skin disorder (to include atopic eczema and ichthyosis) was caused by military service.  To the extent possible, the RO/AMC should schedule an examination for the skin condition during an active stage of the disease.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should conduct a thorough examination of the Veteran's skin and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following question:

Is it at least as likely as not (50 percent or more probability) that any currently diagnosed skin disorder began during active service or is causally linked to any incident of active duty?

The examiner is requested to provide a rationale for any opinion provided.

3.  Schedule the Veteran for a VA orthopedic examination to determine whether any current disability of the back (to include the right upper back) was caused by military service.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination of the Veteran's back and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following question:

Is it at least as likely as not (50 percent or more probability) that any currently diagnosed back disability began during active service or is causally linked to any incident of active duty?

The examiner is requested to provide a rationale for any opinion provided. 

4.  After the development requested above has been completed, the RO/AMC should readjudicate the claims on appeal based on a consideration of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


